

PRIME VENDOR AGREEMENT


This Prime Vendor Agreement (“Agreement”) is made as of September15, 2003
(“Effective Date”) by AmerisourceBergen Drug Corporation, a Delaware corporation
(“Distributor”) and Allion Healthcare Inc., a Delaware Corporation (“Customer”).


A.   Distributor is a national distributor of pharmaceutical and other products
and services, including prescription (Rx) and over-the-counter (OTC)
pharmaceuticals, nutritional, health and beauty care (HBC) and home health care
(DME) products (collectively, “Products”);


B.   Customer owns and operates one or more specialty pharmacies (Facilities”);
and


C.   The parties intend by this Agreement to set forth their obligations to each
other for an arrangement under which Distributor will provide Products and
services to Customer (“Program”).


NOW THEREFORE, the parties agree as follows:


1.    PRICING AND PAYMENT TERMS


Distributor will be the Primary Vendor of all requirements of Customer’s
Facilities for Products. Customer will pay, within terms, Product costs and
Program fees pursuant to payment terms in Exhibit “1” (“Pricing/Payment Terms”).
“Primary Vendor” means Customer purchases from Distributor no less than *% of
all prescription pharmaceuticals Products it purchases (excluding Products that
Distributor does not sell), as verified quarterly, and meets minimum periodic
purchase levels in Paragraph 3(A) of the Pricing/Payment Terms. Orders for
Products will be electronically transmitted (other than Schedule II controlled
substances) and will describe Products that Distributor will provide to
Customer, the quantity and designated delivery location. All payment plans
(except pre-pay) must be by electronic funds transfer (EFT).


2.    PRO GENERICS PROGRAM PARTICIPATION
 
Customer will participate in Distributor’s preferred generic formulary program,
“Preferred Rx Options (PRO Generics)”, pursuant to requirements as amended from
time to time by Distributor. Customer will order all generic pharmaceutical
Products from Distributor and will participate in the PRO Generics automatic
substitution (ACAP or its successor). Customer authorizes Distributor as its
sole agent to develop and implement a generic pharmaceutical Product list for
the Term, including Product selection, the way substitutions are made and all
agreements with generic suppliers.


3.    CUSTOMER LOCATIONS & DELIVERIES


Distributor will deliver Products to each Facility five days a week (Monday –
Friday), once a day except holidays. Customer’s current Facilities are located
at:


33 Walt Whitman Road, Suite 200A, Huntington Station, NY 11746
2800 South IH 35, Suite 108, Austin, TX 78704
2330 W. 205th Street, Torrance, CA 90501
4500 Biscayne Boulevard, Miami, FL



--------------------------------------------------------------------------------


Facility means each of Customer’s specialty pharmacies, together with any other
facilities Customer acquires, is Affiliated (as defined below) with or operates
during the Term in the United States. For purposes of this Agreement, a facility
that Customer is Affiliated with is one that controls, is controlled by or under
common control with Customer. Newly acquired facilities with existing agreements
with other distributors will become Facilities under this Agreement upon the
earlier of expiration of such existing agreement or the date Customer may
terminate such agreement, with or without cause, without breaching it or paying
any termination penalty. Newly opened “start up” locations will also become
“Facilities” under this agreement. All Facilities listed will receive normal
daily deliveries by 9:00 AM the next business day except the Facility located at
33 Walt Whitman Road, Suite 200A, Huntington Station, NY will received a
delivery by 7:30 AM, five days a week (Monday - Friday).


4.    RETURNED GOODS POLICY
 
Customer will only return goods to Distributor in accordance with Distributor’s
standard policy for returned goods (“Returned Goods Policy”), as amended from
time to time by Distributor.


5.    ADDITIONAL SERVICES & PROVISIONS
 
Services are listed in Exhibit “2”. Terms, conditions and other provisions are
set forth in Exhibit “3” (“Provisions”). Distributor may, from time to time,
develop policies and procedures relative to new or existing services offered to
customers, on an interim or as-needed basis. If Distributor develops such
policies or procedures or changes current ones, Distributor will provide
Customer with written notice at least thirty (30) days before such changes are
effective.


6.    TERM OF AGREEMENT



A.      
Subject to Paragraph 5 of the Provisions, the initial Term will begin on the
Effective Date and end on September 14, *. After the expiration of the Term as
set forth in subparagraph A. above, the Term will, thereafter, be extended on a
month-to-month basis until either party gives at least ninety (90) days’ prior
written notice to the other of its intention to not extend this Agreement.



7.    NOTICES



A.      
Subject to Paragraph 9.3 of the Provisions, notices to Customer will be sent to:



Allion Healthcare Inc.
33 Walt Whitman Road
Suite 200A
Huntington Station, NY 11746
Attn: Michael P. Moran
Fax: 631-547-6532


8.    EXHIBITS
 
The following exhibits to this Agreement are incorporated by this reference.
 


1.  
Value-Added Services

2.  
Provisions

3.  
Pricing/Payment Terms





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have had a duly authorized officer, partner or
principal execute this Prime Vendor Agreement as of the Effective Date.


 CUSTOMER:
Allion Healthcare Inc.
 
 
 
     DISTRIBUTOR:
AmerisourceBergen Drug Corporation  By: /s/ Michael P. Moran     By: /s/ Donald
H. Clarfeld

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Michael P. Moran
Title:   President & CEO     Name: Donald H. Clarfeld
Title:   Vice President, Alternate Care






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have had a duly authorized officer, partner or
principal execute this Prime Vendor Agreement as of the Effective Date.




CUSTOMER:
Allion Healthcare Inc.
 
 
 
     DISTRIBUTOR:
AmerisourceBergen Drug Corporation  By: /s/ Michael P. Moran     By: /s/ Donald
H. Clarfeld

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Michael P. Moran
Title:   President & CEO     Name: Donald H. Clarfeld
Title:   Vice President, Alternate Care


--------------------------------------------------------------------------------



EXHIBIT 1 TO
PRIME VENDOR AGREEMENT
PRICING / PAYMENT TERMS


In addition to payment for Products, Customer will pay Distributor the following
Program and other fees for Distributor’s Product distribution and Services for
Customer and its Facilities. Except as otherwise provided, payments for other
services not specifically set forth in this Agreement are due within 10 days
from Distributor’s invoice date. Pricing does not reflect any administrative or
other fees to a group purchasing organization or buying group (“GPO”). If
Customer contracts with a GPO, Customer will pay any such fees to the applicable
GPO.


1.     PROGRAM FEES
 
A.     Distribution Fee (Price of Goods).   Customer will pay the following
Price of Goods, which includes Distributor’s fees for distribution, subject to
the following adjustments for Average Per-Facility Monthly Net Purchase volume
and payment terms. For Products other than SuperNet Products, Customer’s Price
of Goods will be based upon *. Distributor will add to the billed amount any
applicable sales, use, business and occupation or similar tax. After the first
contract year, the Price of Goods for Branded Pharmaceutical Products will begin
at a Tier to be determined based on the Average Per-Facility Monthly Net
Purchase Volume during the previous contract year, in accordance with the table
set forth below, unless otherwise agreed to in writing by the parties.
Specifically, the Price of Goods will be reviewed on an annual basis (at the end
of each contract year) whereby the Price of Goods for the following contract
year will be adjusted in accordance with * provided that Customer is, in all
material respects, in compliance with it’s obligations under this Agreement
including but not limiting to being current on all payments due to Distributor.
In the event that Customer is not in material compliance with its obligations
under this Agreement, the Price of Goods table set forth below shall apply.
 
If, during the Term, Customer acquires additional Facilities or opens any new
Facilities, those Facilities will not be averaged into the Price of Goods for
the initial six months or the remainder of the contract year whichever is
longer.
 
Notwithstanding any language set forth herein to the contrary, for the first
contract year (i.e. September 15, 2003 to September 14, 2004) only, the Price of
Goods for all Facilities will be Cost minus *% for all Branded Rx Pharmaceutical
Products provided that Customer is, in all material respects, in compliance with
its obligations under this Agreement including but not limiting to being current
on all payments due to Distributor. In the event that Customer is not in
material compliance with its obligations under this Agreement, the price of
Goods table set forth below shall apply.
 


 
Pricing Tiers
 
Price of Goods*
           
Average Per-Facility Monthly Net Purchase Volume
 
No.
         
Branded Rx Pharmaceutical Products
31 Day DSO
Options
Semi-Monthly
EFT Payment
Monthly Pre-Pay
1
$800,000.00 to $900,000.00
*
*
*
2
$900,000.01 to $1,000,000.00
*
*
*
3
$1,000,000.01 to $1,500,000.00
*
*
*
4
$1,500,000.01 to $2,000,000.00
*
*
*
5
$2,000,000.01 to $3,000,000.00
*
*
*
6.
$3,000,000.01 to $4,000,000.00
*
*
*
7.
$4,000,000.01 to $5,000,000.00
*
*
*
8
$5,000,000.01 & above
*
*
*
 
Contract Items and HBC/OTC Product
*
*
*
           PRO Generics, repackaged branded Rx, drop shipments, supplies
(bottles & vials), home healthcare (DME), private label, food, nutritionals,
gift items, school and office supplies, fragrance, cosmetics, slow-moving items,
bulk/case goods, etc.
*
   



*“Cost” means *
** “SuperNet” applies to *



--------------------------------------------------------------------------------


B.   Price of Goods after First Contract Year.   After the first contact year,
Customer shall be entitled to an Additional Discount for the Price of Goods for
Branded Rx Pharmaceuticals as set forth in the table below, based on the
previous Contract Year Total Combined Net Purchase Volume for all of Customer’s
Facilities (excluding SuperNet** purchases as defined in Section A above).
Specially, the Price of Goods for Branded Rx Pharmaceuticals will be reviewed on
an annual basis (at the end of each contract year) whereby the Price of Goods
for Branded Rx Pharmaceuticals for the following contract year will be adjusted
in accordance with *, unless otherwise agreed to by the parties.




No.
Contract Year Total Combined Net
Additional
 
Purchase Volume
Discount Percentage (%)
     
1
$60,000,000.01 to $80,000,000.00
*%
2
$80,000,000.01 to $100,000,000.00
*%
3
$100,000,000.01 to $120,000,000.00
*%
4
$120,000,000.01 & above
*%




--------------------------------------------------------------------------------


C.     Additional Value-Added Services.   The additional value-added services in
Exhibit “2” will be provided to Customer by Distributor for * per month per
Facility for Facilities that meet minimum Net Purchase levels.
 
D.     Ordering Hardware/Softeware.   In addition to the foregoing value-added
Services fee, Customer will pay the per-month fees in Exhibit “2” for ordering
and reporting software and hardware selected by Customer for each installation
on system hardware at Customer’s Facilities and other locations.


E.     Set-Up Fee. *


F.     Contract Administration.   In administering Customer’s GPO/supplier
contracts, Customer must (i) provide a copy of new contracts, (ii) comply with
the supplier’s terms, (iii) use all products for its “own use” (as defined in
judicial and legislative interpretations), (iv) notify Distributor at least 45
days before it changes suppliers, and (v) upon changing suppliers, assist
Distributor in disposing of any excess inventory acquired for Customer. When
invoiced, Customer will promptly reimburse Distributor for any unpaid
chargebacks that are (x) denied by a GPO or manufacturer/supplier; or (y) not
paid within 45 days; and, in either case, Customer will look solely to such GPO
or manufacturer/supplier for redress.


2.     PAYMENT TERMS
 
Customer agrees to the following payment terms for Product purchases. (Check
only one box below):
 



 
SEMI-MONTHLY EFT PAYMENT
 
SEMI-MONTHLY EFT PAY
 
(Default if no box checked)
 
“31 DAY DSO OPTION
         o
Purchases form the 1st through the 15th
of the month are due by the 25th of the
same month. Purchases from the 16th
through the end of the month are due
by the 10th of the following month.
o
Purchases made from the 1st
through the 15th of the month
are due on the 10th of the
following month. Purchases
made through the 16th
through the End of the Month
of the Month are due on the
25th of the following month.
        x
WEEKLY EFT PAY
o
MONTHLY PRE-PAY
 
“31 DAY DSO OPTION”
     
Purchases made from Monday
through Saturday are due 28 days
from the weekly statement generated
the following Monday.
 
For anticipated purchases,
payment for the next month’s
purchases is due and payable
on the 25th day of the current
month, adjusted to reflect
actual purchases. Requested
payment is based on an average
of the three (3) previous months’
purchases with a reconciliation
statement produced at month end.




--------------------------------------------------------------------------------




All payments must be received by EFT for deposit to Distributor’s account by the
due date. Distributor may change available payment plans from time to time.
Payment term changes may affect Price of Goods. If Customer does not select an
option or the option selected is not available, Distributor will bill Customer
on Semi-Monthly terms until otherwise notified by Customer. Subject to credit
approval, Customer may change payment terms upon thirty (30) days’ written
notice prior to the beginning of a calendar month. Price of Goods adjustments
for payment terms changes are subject to changes from time to time by
Distributor to reflect *.


3.    MIMIMUM ORDER VOLUME


A.    Customer’s minimum annual Net Purchase (total purchases less returns,
credits, rebates, late payment fees and similar items) volume during the second
contract Year shall be $* million. Customer’s Net Purchases during subsequent
contract years are projected to increase at a rate of *% per Year during each
year of the Term. Customer’s aggregate Net Purchase volume during the Term of
this Agreement will be no less than $* million. Year one shall be from the
Effective Date until September 14, 2004.
 
B.    Customer acknowledges that Price of Goods and Service pricing available
under this Agreement are based upon Customer’s meeting the minimum Net Purchases
provided in 3 (A) above and, if Customer fails to do so, Distributor and
Customer agree to the liquidated damages set forth in 3 (C) below as the sole
remedy of Distributor for failure to purchase of Customer.
 
C.    In the event of early termination without cause by Customer or because of
Customer default that has not been cured within the applicable time periods set
forth in section 5 of the Provisions, or if Customer fails to meet the minimum
aggregate Net Purchases, a prorated amount will be provided as repayment to
Distributor at the end of the Agreement or upon termination of the Agreement as
follows:


The prorated amount is equal to * basis points (*%) of the projected volume
remaining on the Term of the Agreement, in the event of termination as set forth
above, regardless of the aggregate Net Purchase at the time of early
termination.


The projected volume in each contract year, beginning the second year, is
calculated based on the stated annual growth rate as follows:


Year 2: $* million
Year 3: $* million
Year 4: $* million
Year 5: $* million


For example and for illustrative purposes only, if Customer terminates this
Agreement without cause at the end of year 4, Customer will pay to the
Distributor $* ($* million multiplied by *).


Customer and Distributor agree that such amounts are reasonable in nature.


--------------------------------------------------------------------------------



EXHIBIT 2 TO
PRIME VENDOR AGREEMENT
ADDITIONAL VALUE-ADDED SERVICES




The following Services are offered to Customer by Distributor for the monthly
fees in Paragraph 1(B) of Exhibit “1” (Pricing/Payment Terms).


·Bar-Coded Shelf Labels
·DEA Scheduled Pharmaceuticals Purchased Report
·Monthly Usage and 80/20 Report
·Price Stickers - Rx and OTC


Distributor reserves the right to discontinue any Services as it deems
appropriate, in which case Distributor will make a reasonable proportionate
reduction in the monthly fee based upon the value of the discontinued Services.
In addition, for time to time Distributor may offer such new Services, at such
additional fees as it determines.


Ordering and Reporting Sortware and Hardware


·
Internet ordering software (iBergen Catalog and Order Entry (CEO), iECHO or
similar software, as appropriate) for $* per month per installation.

·
UltraPhase/Telxon handheld electronic order entry terminal (one per pharmacy)
for * per installation.

·
InterLinx reporting software for $* per month per installation. (Note: InterLinx
is subject to a separate software license agreement.)



Distributor retains title to all ordering and reporting hardware and software
and, pursuant to Provisions Paragraph 5.2, Customer must return them upon
termination of this Agreement.


Computer consulting and related services will be offered at Distributor’s
then-current standard charges for such services.


Recalls


Distributor will notify customer of all recalls as instructed in the supplier’s
notification.


Drop Ship Service


Distributor provides drop ship service when Customer’s needs dictate this
approach and the supplier meets Distributor’s liability insurance and other
requirements. Drop shipments may be subject to an additional charge.




--------------------------------------------------------------------------------

 